DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of invention (I), claims 1-10 in the reply filed on 11-7-2022 is acknowledged.

Double Patenting
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11122737. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims do not comprise any additional inventive structure or function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements and the claimed function.  See MPEP § 2172.01.  
The functional language of lines 11-13, with respect to no-load battery life, lacks structure essential to performing the claimed function.  It is unclear what elements of the lawn mower and how their structure and/or structural relationships are arranged to perform the functional limitations to achieve the claimed no-load battery life.  The claim must comprise clear structure and/or structural relationships configured to perform the function to overcome the rejection.    
Claims 2-10 are rejected for depending on claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simizu (US 2003/0222607) in view of Kurihara (US 2020/0100426).

Regarding claims 1-8, Simizu discloses a lawn mower (¶0013), comprising: a blade assembly (¶0014); a deck formed with an accommodation space for accommodating at least a portion of the blade assembly; a motor (10) configured to drive the blade assembly to rotate about a rotation axis; a battery pack (11) configured to provided power source for the motor, wherein the battery pack comprises a battery pack housing and battery cells provided in the battery pack housing (¶00123 shows example specifications of the battery pack); and a mounting assembly configured to mount the blade assembly to the motor, wherein when the motor drives the blade assembly to rotate around the rotation axis with no load, a working time of the lawn mower with 100 WH energy consumption of the battery pack is defined as a no-load battery life of the lawn mower, and the no-load battery life of the lawn mower is greater than or equal to 9 min; less than or equal to 35 min; greater than 12 min; greater than 18 min (Annotated figure 1 shows no load points defined as the total power amount minus the work load.  Depending on the blade speed between 1200-3600rpm the no-load battery life would be between approximately 15 minutes and 66 minutes. For example, at a blade speed of 3000rpm, the no load power consumption is approximately 220 watts which converts to a run time of 27 minutes to consume 100WH).
Simizu is lacking a specific known blade structure with first and second blades.  
Kurihara discloses a lawnmower and teaches a two blade structure with a substantially flat upper first blade and a lower second blade (Figure 9); both blades comprising cutting portions (70/79) and mounting portions arranged close to one another with mounting holes (a1) through which a drive shaft passes (comprised of elements 16a and 32 of figure 7);  the second blade comprises a falling portion (Figure 10, 80) that connects the mounting portion and blade portion together while spacing the cutting portions apart from one another.  


    PNG
    media_image1.png
    675
    922
    media_image1.png
    Greyscale

Annotated figure 1

Regarding claim 9, the combination is considered to use a typical blade length of the art, which for the purpose of calculations, is considered to be a 20” blade as this is a standard blade length in the art.  
The combination is lacking a weight of the blade.  
Examiner takes official notice that two 20” blades would fall within the range of 0.35 kg and 1.8kg to include a plurality of other standard blade lengths as well.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use a pair of standard 20” blades with a typical weight of 1.6lbs.


Regarding claim 10, the combination is lacking a specific blade length. 
It would have been an obvious matter of design choice to use an old and well known typical blade length of the art.  Therefore, it would be obvious to one of ordinary skill of the art to use for example a 20” standard lawnmower blade.  
The combination with use of a 20” lawnmower blade would rotate the tip of the blade at greater than or equal to 40 m/s and less than or equal 100 m/s when operating at for example 3000rpm, the working time of the lawn mower with 100 WH energy consumption of the battery pack is defined as a hectowatt-hour battery life of the lawn mower, and the hectowatt-hour battery life of the lawn mower is greater than or equal to 4 min (As discussed in the example presented in claim 1, at 3000rpm the no load power consumption is approximately 220 watts which converts to a run time of 27 minutes to consume 100WH).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kahamura (USPN 5259176).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671